Walker, J.
The error into which the Court below fell, was in construing the contract between L. B. Collins and the plaintiff as a satisfaction of the DeLawney note. Such was not the effect of that contract. Green was to take it up, to purchase it, in other words, which he did, and it became his. L. B. Collins let him have the land, and the value of this was credited on the note, as per contract, leaving still due to the plaintiff on the note three hundred and thirty dollars and interest. In this state of facts, L. B. Collins proposed to move out of the State, to which plaintiff objected, and threatened to attach his property unless this balance were paid or secured. In consideration that the plaintiff would not attach and would permit L. B. Collins to move out of the State, James Collins, the defendant, signed the note sued on; or, as defendant himself expresses it, “ Bryant Collins was about to move away, and Green threatened to attach his property, claiming that Bryant Collins owed him three hundred and thirty dollars for some deficiency in the quantity of land, &c., therefore he put his name to the note sued on, in consideration that Green would not attach the property of Bryant Collins.” Green then had a subsisting debt against L. B. (Bryant) Collins, and in order to enable Bryant-to move out of the State, defendant signed the note sued on. Why was not this a valuable consideration, amply sufficient in law to uphold the defendant’s promise to pay the amount due on the note, about which in equity there seems to be no dispute. The amount claimed, so far as appears, was certainly owing to the plaintiff ; and the defendant, for a valuable consideration, signed the note obligating himself to pay it. Ought he not to comply with his promise ? If, upon the trial, it should appear that .Bryant Collins did not in fact owe the amount claimed, then of course the defendant might plead that as a defence; but it certainly would be doing the plaintiff injustice to hold the defendant not bound, when, in consideration of his promise, the plaintiff has lost the means of enforcing his claim against his original debtor, L. B. Collins. The Court should *584not have awarded a non-suit, but should have sent the case to the jury.
Judgment reversed. ■